DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.
 
Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 12-13 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 November 2021.
Claims 1-27 are pending in the application.
Claims 1-11, 14-22, and 25-27 are examined in the instant Office action.

Withdrawn Rejections
The rejections under 35 U.S.C. 101 are withdrawn in view of amendments filed to the claims on 5 July 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #1:
Claims 1-4, 6-10, 20-22, and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Engeland et al. [US PGPUB 2010/0144836] in view of Lasek et al. [US PGPUB 2003/0165864 A1] in view of Nagase et al. [FEBS Journal, volume 275, 2008, pages 1617-1623].
Claim 1 recites a biological information processing method.  The method comprises acquiring, at a first time, environmental information associated with an environmental condition of a first organism.  The method comprises acquiring, at a first time, genetic information associated with the genetic sequence of the first organism.  The method comprises acquiring, at a first time, epigenetic information in the first organism.  The method comprises acquiring, at a second time, updated environmental information associated with the environmental condition of the first organism.  The method comprises acquiring, at the second time, updated epigenetic information associated with the temporal change of an epigenetic modification of the first organism.  The method comprises analyzing similarity between the first organism and a second organism  associated with the acquired environmental, genetic, and epigenetic data.
Claim 26 recites similar subject matter to claim 1, except as an apparatus.
Claim 27 recites similar subject matter to claim 1, except as a non-transitory computer readable medium.
The document of Van Engeland et al. studies methods for detecting epigenetic modifications [title].  The abstract of Van Engeland et al. teaches that detecting epigenetic modifications on a specific set of gene sequences is used as a technique for detecting the onset of certain cancers (i.e. environmental conditions).  Paragraphs 23-34 of Van Engeland et al. teach genes in a human wherein, when the human has a particular disease, have DNA methylations in specific loci.
Van Engeland et al. does not teach differential methylation patterns over time, and the relationship between methylation patterns and diseases.
The document of Lasek et al. studies gene regulated by DNA methylation in tumor cells [title].  The abstract and paragraphs 8 and 55 of Lasek et al. suggests that changes in methylation patterns over time result in differential expression of genes related to cancer.  The abstract of Lasek et al. suggests that changes in methylation patterns occur over the course of treatment of cancer.  
While Van Engeland et al. and Lasek et al. do not compare a first organism to a second organism, the ability to classify a patient as diseased using epigenetics, genetics, and environmental conditions signifies that the control (i.e. non-diseased) epigenetic, genetic, and environmental patient data is also known.
The document of Nagase et al. is a review of studies that studies differential DNA methylation in somatic tissue of different mammals [abstract].  For example, Figure 1 of Nagase et al. illustrates differential methylation in human versus mouse genes.

With regard to claim 2, paragraph 4 of Van Engeland et al. teach that epigenetic modifications includes DNA methylation and histone modification.

With regard to claim 3, it is interpreted that the epigenetic modifications indicative of disease in Van Engeland et al. are temporal in that the modifications only occur during the time that the organism is diseased.

With regard to claims 4 and 8, paragraph 20 of Van Engeland et al. teaches that the sample comprises blood.

	With regard to claims 6-7, paragraph 571 of Van Engeland et al. teaches polymorphisms in the form of SNPs.

With regard to claim 9, the abstract of Van Engeland et al. teaches that detecting epigenetic modifications on a specific set of gene sequences is used as a technique for detecting the onset of certain cancers.  Paragraph 104 of Van Engeland et al. teaches that analysis of epigenetic modifications of gene sequences is conducted under certain environmental conditions.

With regard to claim 10, the baseline state is indicative of the epigenetic, genetic, and environmental data of the control (i.e. non-diseased) sample.

With regard to claims 20-22, while Van Engeland et al. teaches epigenetic, genetic, and environmental data for a diseased patient, it order for this classification of a patient as diseased occurs, the control (i.e. non-diseased) genetic, epigenetic, and environmental data must also be known for comparison.

	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the diseased genetic, epigenetic, and environmental data of Van Engeland et al. to include control genetic, epigenetic, and environmental data because in order for a patient of be classified as diseased based on a set of data, the corresponding data for a control patient must also be known [abstract of Van Engeland et al.].
	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the diseased genetic, epigenetic, and environmental data of Van Engeland et al. to include the differential methylation patterns of Lasek et al. wherein the motivation would have been that changes in methylation patterns correlate with changes in disease status [abstract of Lasek et al.].
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the diseased genetic, epigenetic, and environmental data of Van Engeland et al. and the differential methylation patterns of Lasek et al. to include methylation patterns of other organisms as in Nagase et al. wherein the motivation would have been that additional data facilitates analysis of environmental conditions [Figure 1 of Nagase et al.].

Response to arguments:
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments overcome the rejection.  The prior art of Lasek et al. and Nagase et al. has been added to address the amended limitations.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #2:
Claims 5, 11, 16, 18-19, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Engeland et al. in view of Lasek et al. in view of Nagase et al. as applied to claims 1-4, 6-10, 20-22, and 26-27 above, in further view of Avinash et al. [US PGPUB 2004/0122708 A1; on IDS].
Claim 5 is further limiting wherein the epigenetic modification is related to blood glucose levels.
Claim 11 is further limiting wherein the baseline change is irreversible.
Claim 16 and 18 are further limiting comprising a database including personal information that is encrypted.
Claim 19 is further limiting wherein the environmental information comprises diet and exercise.
Claim 25 is further limiting comprises proposing a life style plan to the patient.
Van Engeland et al., Lasek et al., and Nagase et al. make obvious classifying a patient based on genetic, epigenetic, and environmental data, as discussed above.
Van Engeland et al., Lasek et al., and Nagase et al. do not teach the additional data sources and constraints of the recited claims.
The document of Avinash et al. studies medical data analysis method and apparatus incorporating in vitro test data [title].  Paragraphs 97 and 158-165 of Avinash et al. teach the role of blood glucose levels in assessing a disease state.  Paragraph 87 teaches the irreversible change of brain death.  Paragraphs 332 and 346-347 of Avinash et al. teaches encrypted personal information.  Paragraph 269 of Avinash et al. teaches diet and exercise information.  Paragraph 328 of Avinash et al. teaches proposing a life style plan.
	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the genetic, epigenetic, and environmental data of Van Engeland et al., Lasek et al., and Nagase et al. to include the additional, more specific data of Avinash et al. wherein the motivation would have been that the additional data facilitates sample classification [paragraphs 97, 158-165, and 269 of Avinash et al.].

Response to arguments:
	Applicant has no arguments specific to Avinash et al.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #3:
Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Engeland et al. in view of Lasek et al. in view of Nagase et al. as applied to claims 1-4, 6-10, 20-22, and 26-27 above, in further view of Imoto et al. [US PGPUB 2003/0219764 A1; on IDS].
Claims 14-15 are further limiting comprising clustered comparison using genetic information.
Van Engeland et al., Lasek et al., and Nagase et al. make obvious classifying a patient based on genetic, epigenetic, and environmental data, as discussed above.
Van Engeland et al., Lasek et al., and Nagase et al. do not teach clustered comparisons using genetic data.
The document of Imoto et al. studies biological discovery using gene regulatory networks generated from multiple-disruption expression libraries [title].  Paragraphs 216-220 of Imoto et al. teaches clustering of genetic data for further analysis.
	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the genetic, epigenetic, and environmental data of Van Engeland et al., Lasek et al., and Nagase et al. to include the clustering of genetic data of Imoto et al. wherein the motivation would have been that clustering is an additional mathematical tool to facilitate comparisons between organisms [paragraphs 216-220 of Imoto et al.].

Response to arguments:
	Applicant has no arguments specific to Imoto et al.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #4:
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Engeland et al. in view of Lasek et al. in view of Nagase et al. in view of Avinash et al. as applied to claims 1-11, 16, 18-22, and 25-27 above, in further view of Imoto et al. [US PGPUB 2003/0219764 A1; on IDS].
Claim 17 is further limiting comprising clustered comparison using genetic information.
Van Engeland et al., Lasek et al., Nagase et al., and Avinash et al. make obvious classifying a patient based on genetic, epigenetic, and environmental data, as discussed above.
Van Engeland et al., Lasek et al., Nagase et al., and Avinash et al. do not teach clustered comparisons using genetic data.
The document of Imoto et al. studies biological discovery using gene regulatory networks generated from multiple-disruption expression libraries [title].  Paragraphs 216-220 of Imoto et al. teaches clustering of genetic data for further analysis.
	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the genetic, epigenetic, and environmental data of Van Engeland et al., Lasek et al., Nagase et al., and Avinash et al. to include the clustering of genetic data of Imoto et al. wherein the motivation would have been that clustering is an additional mathematical tool to facilitate comparisons between organisms [paragraphs 216-220 of Imoto et al.].

Response to arguments:
	Applicant has no arguments specific to Avinash et al. or Imoto et al.

Related Prior Art
	The document of Foekens et al. [US PGPUB 2006/0024684] teaches prognostic markers for prediction of treatment response and/or survival of breast cell proliferative disorder patients [title].  While Foekens et al. also analyzes genetic, epigenetic, and environmental data, Foekens et al. studies the data after treatment occurs to determine treatment efficacy.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        17 July 2022